
	

114 HR 4312 IH: Iran’s Revolutionary Guard Corps Sanctions Implementation and Review Act
U.S. House of Representatives
2015-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4312
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2015
			Mr. Sherman (for himself, Mr. Royce, Ms. Meng, Ms. Ros-Lehtinen, Mr. Roskam, and Mr. Weber of Texas) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services, Ways and Means, Oversight and Government Reform, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for more effective sanctions against Iran’s Revolutionary Guard Corps or any of its
			 officials, agents, or affiliates to counter support for international
			 terrorism and assistance to the Assad regime in Syria.
	
	
 1.Short titleThis Act may be cited as the Iran’s Revolutionary Guard Corps Sanctions Implementation and Review Act. 2.FindingsCongress makes the following findings:
 (1)Iran’s Revolutionary Guard Corps (IRGC) has helped to train and equip proxy groups and Iraqi Shiite insurgents, and elements of the Taliban, which have targeted and killed United States and other allied forces in Iraq and Afghanistan.
 (2)The IRGC has provided Hezbollah, Hamas, and the Palestinian Islamic Jihad with funding, training, and other material support to conduct their terrorist activities and missile attacks against Israel, in an effort to cause civilian casualties and disrupt efforts for peace between Israel and its neighbors, and to destabilize Lebanon.
 (3)Iran has repeatedly been identified as the most active state sponsor of terrorism by the Department of State, and the IRGC, often operating through its Qods Force, is the principal instrument for Iranian support for terror.
 (4)The Government of Iran continues to engage in serious, systematic, and ongoing violations of human rights, including suppression of freedom of expression and religious freedom, illegitimate detention, torture, and executions, without affording anything resembling adequate due process.
 (5)The IRGC plays a significant role in many of Iran’s human rights abuses. (6)The IRGC currently dominates many sectors of the Iranian economy, with a significant presence in Iran’s financial and commercial sectors and extensive economic interests in the defense production, construction, and oil industries, controlling billions of dollars in corporate business.
 (7)The IRGC operates through affiliated firms, front companies, and foundations in order to serve its economic interests and exert control over large segments of Iran’s economy.
 (8)Many of the IRGC’s personnel have been enriched through control of these affiliated businesses and foundations, and through corruption in the operation of the businesses and their dealings with the Government of Iran.
 (9)The IRGC has assisted the regime of Syrian President Bashar al Assad by training, equipping, and aiding the regime’s security and military forces, through military advice, provision of weapons, and funding.
 (10)The United States Government designated the IRGC in 2007 under Executive Order 13382 for proliferation concerns and, separately, the Qods Force under Executive Order 13224, for its support for terrorist organizations.
 (11)Section 104 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 provided for secondary sanctions against any financial institution that handles a significant transaction for designated Iranian entities, including the IRGC, its Qods Force, and other related entities.
 (12)Title III of the Iran Threat Reduction and Syrian Human Rights Act of 2012 provided for additional secondary sanctions against firms that conduct business of any kind with the IRGC or related entities, and provided for the designation of additional Iranians’ entities related to the IRGC.
 (13)The Joint Comprehensive Plan of Action concerning Iran’s nuclear program does not require the United States to lift or waive the sanctions against the IRGC or related entities.
 (14)On September 15, 2015, then Acting Undersecretary of the Treasury for Terrorism and Financial Intelligence, Adam Szubin, stated that we are not providing any sanctions relief to the IRGC, or to its Qods Force, or any of its officials or subsidiaries and we will continue our campaign against the IRGC and the Qods Force.
 (15)Strengthening sanctions against the IRGC, ensuring that the United States Government identify and designate more of the affiliated entities through which the IRGC operates, and providing for additional secondary sanctions on firms that assist the IRGC, will help deprive the IRGC of resources needed to carry out its nefarious activities.
			3.Modification of imposition of sanctions with respect to persons that support or conduct certain
			 transactions with Iran’s Revolutionary Guard Corps or other sanctioned
			 persons
 (a)Modification of imposition of sanctionsSubsection (b) of section 302 of the Iran Threat Reduction and Syrian Human Rights Act of 2012 (22 U.S.C. 8742) is amended by striking the President— and all that follows and inserting the President shall block and prohibit all transactions in property and interests in property with respect to such foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person..
 (b)Special licensing authoritySuch section, as so amended, is further amended by striking subsection (f) and inserting the following:
				
					(f)Special licensing authority
 (1)In generalThe President is authorized to issue licenses to United States persons to engage in transactions in property and interests in property with respect to a foreign person that is subject to imposition of sanctions under subsection (b) notwithstanding the imposition of such sanctions with respect to the foreign person.
 (2)RegulationsNot later than 90 days after the date of the enactment of this subsection, the President shall issue regulations to implement this subsection..
			4.Report by Comptroller General of the United States
 (a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Comptroller General of the United States shall submit to the President and the appropriate congressional committees a report—
 (1)identifying foreign persons not currently subject to sanctions under subsection (b) of section 302 of the Iran Threat Reduction and Syrian Human Rights Act of 2012 (22 U.S.C. 8742) (as amended by section 3 of this Act), for knowingly engaging in an activity described in subsection (a)(1) of such section that, within the preceding three years, have been reported to have conducted transactions or have provided material support to Iran’s Revolutionary Guard Corps or any blocked entity that has been designated as a front, agent, or affiliate of Iran’s Revolutionary Guard Corps, or otherwise is designated on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury with the identifier IRGC; and
 (2)identifying foreign persons not currently on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury that, within the preceding three years, are reported to be under the ownership and control of Iran’s Revolutionary Guard Corps, or are reported to be a front, agent, or affiliate of Iran’s Revolutionary Guard Corps, including foreign persons whose officers, officials, or those directing activity of the persons are reportedly officers, officials, or other persons acting on behalf of Iran’s Revolutionary Guard Corps or its designated fronts, agents, or affiliates.
 (b)Sources for reportThe Comptroller General of the United States shall utilize any credible publication, database, web-based resource and any credible information compiled by any government agency, non-governmental organization, or other entity provided to or made available to the Comptroller General, including information from foreign persons identified in the report.
			5.Review, sanctions, and report by President
 (a)ReviewNot later than 180 days after the date on which the report is submitted to the President and the appropriate congressional committees under section 4, the President shall conduct and complete a review of the foreign persons identified in the report to determine, using all sources available, whether there is sufficient evidence to impose sanctions against any of the foreign persons.
 (b)SanctionsUnless the President determines under subsection (a) that there is insufficient evidence to impose sanctions against a foreign person identified in the report submitted to the President and the appropriate congressional committees under section 4, the President shall include the foreign person on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury, impose sanctions against the foreign persons under subsection (b) of section 302 of the Iran Threat Reduction and Syrian Human Rights Act of 2012 (22 U.S.C. 8742) (as amended by section 3 of this Act), or impose sanctions against the foreign person under any other provision of law, as applicable.
 (c)ReportThe President shall submit to the appropriate congressional committees a report that contains the results of the review under subsection (a) and the imposition of sanctions under subsection (b) (if any). The report should be submitted in unclassified form, but may contain a classified annex.
			6.Securities and Exchange filing requirements
 (a)In generalSection 13(r)(1)(D) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(r)(1)(D)) is amended— (1)in clause (ii), by striking or at the end;
 (2)in clause (iii), by striking the period at the end and inserting ; or; and (3)by adding at the end the following:
					
 (iv)any foreign person identified in the most recent report of the Comptroller General of the United States submitted under section 4 of the Iran’s Revolutionary Guard Corps Sanctions Implementation and Review Act prior to the commencement of the transaction or dealing..
 (b)Effective dateThe amendment made by subsection (a) shall take effect with respect to reports required to be filed with the Securities and Exchange Commission after the date that is 180 days after the date of the enactment of this Act.
 7.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs of the House of Representatives; and
 (2)the Committee on Foreign Relations of the Senate.  